82 F.3d 404
Reginald Boyerv.Joseph Mazurkiewicz, John M. McCullough, Francis Dougherty,Sam Mazzotta, Stewart E. Boone, Anthony J. DeAngelo, JohnDoe, T. L. Whitman, George H. Conrad, Former HearingExaminer at SCI-Rockview, Daniel Hammond, CorrectionalOfficer (Co 4) at SCI-Rockview, D. H. Weaver, CorrectionalOfficer (Co 4), Jack M. Allar, Former Assistant Supt. &Grievance Coordinator, George Wilson, Corrections MailInspector, D. Leathers, Correctional Officer (#4)
NO. 94-7719
United States Court of Appeals,Third Circuit.
Mar 15, 1996

Appeal From:  M.D.Pa., No. 93-00263,
Conaboy, J.


1
AFFIRMED.